Citation Nr: 0833987	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-39 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected recurrent supraspinatus tendonitis of 
the left shoulder.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a noncompensable 
disability rating for the service-connected recurrent 
supraspinatus tendonitis of the left shoulder.  In July 2007, 
the RO increased the disability rating to 10 percent.

In his May 2008 notice of disagreement and April 2008 
substantive appeal, the veteran appears to raise arguments 
regarding an earlier effective date.  The RO attempted to 
address those statements in the July 2007 supplemental 
statement of the case, but has not formally adjudicated a 
claim for an earlier effective date.  That claim is referred 
to the RO for appropriate action.

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
presently manifested by no more than flexion to 170 degrees, 
abduction to 170 degrees, internal rotation to 80 degrees, 
and external rotation to 90 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
recurrent supraspinatus tendonitis of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5099-5024 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's supraspinatus tendonitis of the left shoulder 
has been rated under Diagnostic Code 5099-5024.  Diagnostic 
Code 5099 indicates the disability is not listed in the 
Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury.  38 C.F.R. 
§§ 4.20, 4.27.  In the present case, the supraspinatus 
tendonitis of the left shoulder was rated by analogy as 
tenosynovitis, evaluated under Diagnostic Code 5024.  The 
regulations direct that tenosynovitis will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Degenerative arthritis established by X-ray findings are 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  Normal range 
of motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I. 

Under the applicable provisions, for favorable ankylosis of 
the scapulohumeral articulation a 20 percent evaluation is 
warranted for the minor upper extremity and 30 percent for 
the major upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his mouth and head.  Ankylosis of the 
scapulohumeral articulation of the minor upper extremity that 
is intermediate between favorable and unfavorable ankylosis 
warrants a 30 percent evaluation for the minor upper 
extremity and 40 percent for the major upper extremity.  
Unfavorable ankylosis a 40 percent evaluation of the minor 
upper extremity requires and 50 percent for the major upper 
extremity.  Ankylosis is considered to be unfavorable when 
abduction is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level or when to midway between the side and 
shoulder level on the minor side.  A 30 percent evaluation is 
warranted for limitation of motion to midway between the side 
and shoulder level on the minor side.  A 30 percent 
evaluation for the minor upper extremity and 40 percent for 
the major upper extremity requires that motion be limited to 
25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Finally, a 20 percent evaluation on either side requires 
impairment of the clavicle or scapula with nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for the veteran's left 
shoulder disability is not warranted.  The Board notes that 
an evaluation in excess of 10 percent for the veteran's left 
shoulder disability would require ankylosis of the 
scapulohumeral articulation, limitation of motion of the arm 
at the shoulder level, recurrent dislocation of the humerus, 
malunion of the humerus with a moderate deformity, or 
dislocation of the clavicle.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203.

The veteran was afforded VA examinations in November 2004 and 
April 2007, in connection with his claim for an increased 
rating.  During these examinations, the veteran has 
demonstrated, at worst, forward flexion of the left shoulder 
to 170 degrees; abduction to 170 degrees; internal rotation 
to 80 degrees, with pain at 90 degrees; and external rotation 
to 90 degrees.  Therefore, the veteran's limitation of motion 
of the arm was not limited at the shoulder level at his 
examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
addition, as the veteran had motion in the left shoulder, his 
shoulder was not ankylosed.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  Further, the medical records do not show that the 
veteran had any impairment of the humerus that resulted in a 
malunion of the humerus or recurrent dislocation at the 
scapulohumeral joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  The medical records also do not show that the veteran 
had any dislocation, nonunion of, or malunion of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

During the November 2004 VA examination, x-rays revealed 
normal bilateral shoulders.  X-rays from the April 2007 
examination revealed no evidence of degenerative joint 
disease on the left shoulder.  A small osseous density was 
found in relationship to the inferior aspect of the glenoid.  
The x-rays did not show arthritis in the left shoulder.  In 
addition, the osseous density found in April 2007 was 
considered by the RO in assigning the current 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, 
an evaluation in excess of 10 percent for the veteran's left 
shoulder disability is not warranted.

Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
well as Deluca are considered, the evidence does not show 
that the veteran has met the criteria for a higher rating 
under Diagnostic Codes 5200-5203.  The Board finds that the 
evidence of pain on use and other symptoms, in conjunction 
with the objective physical findings, is insufficient to 
establish a higher disability.  Both VA examination reports 
stated that there was no additional functional impairment of 
the veteran's left shoulder with repetitive use.  In 
addition, during the April 2007 examination, pain was 
reported only on the veteran's internal rotation at 90 
degrees.  Although the veteran had pain on use, he had no 
essentially functional loss due to the pain.  

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The preponderance of the evidence is against a 
rating higher than 10 percent for the veteran's supraspinatus 
tendonitis of the left shoulder.  38 U.S.C.A. § 5107(b).

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's supraspinatus tendonitis of the left shoulder.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
veteran's supraspinatus tendonitis of the left shoulder 
should be increased for any separate periods based on the 
facts found during the whole appeal period.  The evidence of 
record in connection with this claim supports the conclusion 
that the veteran is not entitled to additional increased 
compensation during any time within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In August 2004 and April 2008 letters, the RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
condition "has gotten worse."  The letters also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  A March 2006 letter 
addressed the rating criteria and effective date provisions 
that are pertinent to the claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The January 2005 and July 2007 rating decisions explained the 
criteria for the next higher disability rating available 
under the applicable diagnostic code.  The September 2005 
statement of the case and July 2007 and July 2008 
supplemental statements of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected recurrent supraspinatus tendonitis of 
the left shoulder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


